Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on September 30, 2022 amends independent claims 1, 8, and 15.  Claims 1-20 are pending.  
Examiner notes that the claim amendments are difficult to read.  Further, the claim amendments may be difficult to scan and reproduce the papers that were filed.  Examiner advises the Applicant to ensure that subsequent claim amendments are submitted in “permanent dark ink or its equivalent” in accordance with 37 CFR 1.52(a) and the MPEP at 714.07.

Response to Arguments
Applicant’s arguments, filed on September 30, 2022, regarding the amendments to independent claims 1, 8, and 15 have been fully considered and are unpersuasive as shown in the rejections that follow.  The newly presented claim limitations are taught by Torkkola and are rejected under 35 U.S.C. 102.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-3, 8-10, and 15-17 are rejected under 35 U.S.C. 102 (a)(1) as being unpatentable over Torkkola (US 7,292,152).
Regarding claim 1, Torkkola teaches a method, comprising: monitoring, by a transport, data related to actions performed by an occupant of the transport, wherein the actions comprise use of a wireless communication device inside the transport; selecting, by the transport, one of a plurality of predetermined modes to assign to the transport based on the data indicating a connection by the wireless communication device to a transport network provided by the transport; and decreasing, by the transport, one or more current transport control settings associated with an internal environment of the transport responsive to the connection by the wireless communication device to the transport network, based on the selected mode of one of the plurality of predetermined modes; (see Torkkola at the Abstract which discloses an apparatus and method for classifying a driver’s activity state into two states (“maneuver” or “non-maneuver”) based on inputs related to vehicle monitors 210; also, see Torkkola, at Figure 2, and at col. 4 lines 3-5 and 21-32, which discloses that:  Driver activity 214 not directly related to driving may be monitored as well as data related to the environment in which the vehicle is operating.  Seat sensors and/or infrared sensors may sense the number and locations of passengers in the vehicle.  Floor and steering wheel sensors may indicate the position of the driver's feet and hands. Video or imaging sensors may monitor head, body, hand and feet movements of the driver, and the operative states and driver usage of information, entertainment and telematics systems may also be monitored.  Other activities that are easily monitored include adjusting the radio, using a cellular telephone, obtaining navigation information, adjusting the environmental controls, and conversation level.  Examiner notes that Torkkola’s monitoring of driver activity include the driver’s use of his cellular telephone.  Examiner maps this to the recited monitoring, by a transport, of data related to actions performed by an occupant of the transport.  Examiner maps driver activity 214 of using a cellular telephone to actions performed by an occupant of the transport wherein the actions comprise use of a wireless communication device.  Examiner maps use of a cellular telephone to use of a wireless communications device.
Torkkola at col. 4 lines 3-12 further discloses that another element of the vehicle monitors 210 may be provided by an on-board navigation system utilizing global positioning system (GPS) technology, or location information may be provided by a wireless communication device (e.g., a cellular telephone) and associated wireless communication network.  Examiner notes that Torkkola’s wireless communication device corresponds to the recited wireless communication device.  Examiner further notes that the cellular telephone may be used to provide location information for the transport and that the data being transferred over the transport network may comprise any type of data provided by the phone including GPS positioning data, for example.
Torkkola at col. 5 lines 9-19 discloses that numerous sources of data exist within and about the vehicle environment that may be utilized by the classifier 200. Several data types have been described above, others will be described in connection with the operation of the classifier 200, and still others not specifically referred to herein may be used without departing from the scope and spirit of the invention, that it will be appreciated that as new technologies introduce new types and sources of data and new types and sources of information into the vehicle, the classifier 200 may be adapted to utilize these additional sources of data.  Torkkola at col. 5 lines 20-35 further discloses that the classifier 200 will monitor anything of a technical nature that the driver might be touching or using in the cockpit of the vehicle so that the classifier 200 knows as much as possible about what the driver is doing at any given moment, and that the use of video or imaging technology, seat sensors and microphones in the cockpit allows the classifier 200 to determine the location and position of the driver, the noise level, and the presence of passengers and other potential sources of distractions.  Torkkola at col. 5 lines 20-35 further discloses that the radar, laser, video and infra-red sensors deployed around the perimeter of the vehicle monitor traffic and weather conditions, obstacles, lane markings, etc. and that the drivers' present condition and driving performance may be inferred from direct measures, such as video, and from comparison of current performance with past performance and known good performance practices.
Torkkola, at Figure 2, and at col. 5 lines 36 to 44, discloses that:  Ultimately, the classifier 200 uses the available inputs to determine when the vehicle, and correspondingly, the driver is in one of at least two states: maneuver and non-maneuver, that the reduction of the data to the two states is discussed in detail below, and that the output 204 may be coupled to a variety of vehicle apparatuses and systems, each of which may be tailored in some fashion to use the output 204 signals from the classifier 200.  Also, see Torkkola, at col. 6 lines 22-25 which discloses that:  The entertainment system 226 may be programmed in a similar fashion to automatically reduce the volume level or otherwise act to lower the number and level of distractions for a driver in a situation classified as "maneuver."  Furthermore, Torkkola at col. 5 lines 45-49 discloses that a cellular telephone 220 can be programmed to monitor the state of the output 204 and divert calls received during a time classified as "maneuver" while allowing calls to be received when the output 204 indicates "non-maneuver."  Examiner notes that the classifier 200 may monitor numerous sources of data that exist within and about the vehicle environment and may communicate with the cellular telephone to divert or not divert incoming calls depending on whether the classifier determines that the driver is in either the “maneuver” state or the “non-maneuver” state.  Examiner maps the at least two states to the plurality of predetermined modes.  Examiner notes that the output of the classifier 204, as illustratively described in Fig. 2, is communicatively coupled to a variety of vehicle apparatuses and systems which may be controlled and programmed to adjust one or more settings associated with the environment of the transport.  Torkkola at col. 6 lines 22-25 discloses that the entertainment system 226 may be programmed in a similar fashion to automatically reduce the volume level or otherwise act to lower the number and level of distractions for a driver in a situation classified as "maneuver.”  Examiner maps reducing the volume or lowering the number and level of distractions to decreasing one or more current transport control settings associated with an internal environment of the transport.
Examiner maps the instruments/alerts 224 and the entertainment system 226 to the one or more current transport control settings, for example.  Examiner maps the reduction of volume of the entertainment system to decreasing the one or more current transport control settings.  Furthermore, the Examiner notes that controlling the receiving or diverting of telephone calls based on the vehicle’s state (“maneuver” or “non-maneuver”) may also be mapped to either increasing or decreasing one or more current transport control settings.)
and based on analysis of the data being transferred over the transport network (see Torkkola at col. 4 lines 3-12 which discloses that vehicle location, another element of the vehicle monitors 210, may be provided by an on-board navigation system utilizing global positioning system (GPS) technology, or location information may be provided by a wireless communication device (e.g., a cellular telephone) and associated wireless communication network; see Torkkola at col. 4 lines 21-22 which discloses that driver activity 214 not directly related to driving may be monitored; see Torkkola at col. 4 lines 29-32 which discloses that activities that are easily monitored include using a cellular telephone and navigation information; see Torkkola at col. 5 lines 9-12 which discloses that numerous sources of data exist within and about the vehicle environment that may be utilized by the classifier 200.  Also see Torkkola at Fig. 2 which illustratively depicts data being transmitted and received between various components of a vehicle, in which the various components include a classifier 200 and various vehicle controls or other sensors; also, see vehicle monitors 210 which provides input to the classifier 200; see Torkkola at col. 11 lines 17-20 which discloses that the classifier 200 may also operate with other wireless communication devices including personal digital assistants (PDAs) and pagers for receiving email and text and data messages; see Torkkola at col. 11 lines 28-30 which discloses that the two-state classifier 200 is capable of performing algorithmic analysis of the data from one or more inputs, one of which includes data, such as location information, from the vehicle monitors 210.  Examiner notes that location information may correspond to the data being transferred over the transport network.  Examiner maps the classifier and the other components of the vehicle (i.e., elements 210, 212, 214, 216, 218), communicatively coupled together, as shown in Fig. 2, to the recited transport network.) 
Independent claim 8 recites a system that performs the steps recited in method claim 1.  The cited portions of Torkkola used in the rejection of claim 1 teach the corresponding limitations recited in the system of claim 8.  Therefore, claim 8 is rejected for the same reasons as stated for claim 1 above.
Independent claim 15 recites a non-transitory computer-readable storage medium comprising instructions that causes the processor to perform the steps recited in method claim 1.  The cited portions of Torkkola used in the rejection of claim 1 teach the steps recited in the non-transitory computer-readable storage medium of claim 15.  Therefore, claim 15 is rejected under the same rationale as stated for claim 1 above.
Regarding claim 2, Torkkola teaches the method of claim 1, comprising determining parameters of the environment of the transport to be modified (see Torkkola at Fig. 2 which discloses the classifier output 204 communicatively coupled to a cell phone 220, email device 222, instruments/alerts 224, and entertainment system 226.  Examiner maps the various instruments and alerts 224 or the entertainment system 226 to the parameters of the environment of the transport to be modified.)
Regarding claim 3, Torkkola teaches the method of claim 2, comprising adjusting the environment of the transport based on the parameters (see Torkkola at col. 6 lines 22 to 25, which discloses that the entertainment system 226 may be programmed to automatically reduce the volume level when in one of the predetermined modes (e.g., maneuver) is selected.  Examiner notes that reducing the volume level corresponds to adjusting the environment of the transport.)
Claims 9-10 are directed toward a system that performs the steps recited in method claims 2-3.  Therefore, claims 9-10 are rejected under the same rationale used in the rejections of claims 2-3.
Claims 16-17 are directed toward a non-transitory computer readable medium comprising instructions that cause the processor to perform the methods of claims 2-3.  Therefore claims 16-17 are rejected under the same rationale used in the rejections of claims 2-3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-5, 11-12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Torkkola (US 7,292,152) in view of Slusar et al. (US 9,672,568).
Regarding claim 4, Torkkola does not expressly disclose comprising analyzing the actions of the occupant related to the wireless communication device which in a related art, Slusar teaches (see Slusar at col. 9 lines 9-42 which discloses that the driver’s wireless communication device 208 may be tracked and that a server may be able to distinguish and identify the driver’s wireless communication device from other communication device and/or use of applications resident on the driver’s wireless communication device.  Also, see Slusar at col. 12 lines 1-13 which discloses using the movements of a driver’s wireless communication device; Examiner notes that a server identifies the use of applications on the driver’s wireless communication device as well as the movements of the driver’s wireless communications device, which corresponds to wherein the actions comprise use of a wireless communication device.  Examiner maps the driver to the occupant.  Also, see Slusar at col. 12 lines 1-13 which discloses that one or more algorithms may be applied to the movements; Slusar further discloses that a server is used to analyze the position of the driver’s wireless communication device over time using the one or more algorithms.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to analyze actions of the occupant related to a mobile device, as taught by Slusar.  
One would have been motivated to make such a modification to detect unsafe behavior, as suggested by Slusar at col. 12 lines 10-11.  

Regarding claim 5, the modified Torkkola teaches the method of claim 1, comprising generating a time stamp and to access historical data related to the occupant based on the time stamp (see Slusar at col 12 lines 21-42:   Slusar discloses using one or more driver events over a period of time by way of an algorithm.  Slusar discloses that over a period of time, the one or more events accumulate and the percentage of occurrence may be tabulated.  Slusar further discloses that the insurance company will be able to establish a risk profile based on the driver's behavioral history.  Slusar further discloses that the behavioral history may be specific to just the data collected from the driver, or may include data from other drivers.  Examiner notes that the behavioral history based on historical driver events and that each historical driver event is associated with a timestamp.  Examiner maps driver to occupant.)
Claims 11-12 are directed toward a system that performs the steps recited in method claims 4-5.  Therefore, claims 11-12 are rejected under the same rationale used in the rejections of claims 4-5.
Claim 18 is directed toward a non-transitory computer readable medium comprising instructions that cause the processor to perform the method of claim 5.  Therefore claim 18 is rejected under the same rationale used in the rejection of claim 5.

Claims 6-7, 13-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Torkkola (US 7,292,152) in view of Wei et al. (US 2020/0169388).
Regarding claim 6, Torkkola teaches the method of claim 1, comprising monitoring data related to actions performed by an occupant (see Torkkola at Fig. 2 element 210, and at col. 4 lines 3-5 and 21-32, which discloses that driver activity 214 not directly related to driving may be monitored as well as data related to the environment in which the vehicle is operating.)  
Torkkola does not expressly disclose from a plurality of sources connected over a blockchain network, which in a related art, Wei teaches (see Wei at [0048] which discloses that the target data is obtained via a smart contract to a data user over a blockchain node, which may encrypt the target data.  Wei at [0048] further discloses that the data user can obtain the target data by monitoring the transaction log.  Also, see Wei at [0060] and at Fig. 4 which illustratively discloses blockchain nodes of a blockchain network; Examiner notes one or more data users may be located at one or more of the plurality of nodes depicted in Fig. 4 of Wei.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to monitor data from a plurality of sources connected over a blockchain network, as taught by Wei.  
One would have been motivated to make such a modification to ensure that a data user on a blockchain network can obtain the target data, as suggested by Wei at [0048].  
Regarding claim 7, the modified Torkkola teaches the method of claim 6, comprising executing a smart contract (see Wei at Fig. 4 which illustratively discloses blockchain nodes of a blockchain network; see Wei at the Abstract which discloses executing, by the blockchain node, a smart contract invoked by a data acquisition transaction;  Also see Wei at [0002] which discloses that the one or more implementations relate to the field of blockchain technologies, and in particular, to a smart contract-based data authorization method and apparatus.) to adjust the environment of the transport based on the mode of the occupant (see Torkkola at col. 6 lines 22-25 which discloses that:  The entertainment system 226 may be programmed in a similar fashion to automatically reduce the volume level.  Examiner maps reducing the volume level to adjusting the environment of the transport.)
Claims 13-14 are directed toward a system that performs the steps recited in method claims 6-7.  Therefore, claims 13-14 are rejected under the same rationale used in the rejections of claims 6-7.
Claims 19-20 is directed toward a non-transitory computer readable medium comprising instructions that cause the processor to perform the methods of claims 6-7.  Therefore claims 19-20 are rejected under the same rationale used in the rejections of claims 6-7.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY RHEE whose telephone number is 313-446-6593.  The examiner can normally be reached on 8:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.R./Examiner, Art Unit 3661

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661